Citation Nr: 0811104	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2003 
rating decision of the VA Regional Office (RO) in Buffalo, 
New York that denied service connection for a left shoulder 
disability.

This case was remanded by a decision of the Board dated in 
May 2006.


FINDINGS OF FACT

1.  Left shoulder injury was not shown in service.

2.  A left shoulder disorder was first clinically indicated 
many years after discharge from active duty.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he injured his left shoulder during 
service, was treated for the condition, and continued to have 
left shoulder symptomatology throughout the years.  In a 
statement received in support of his claim dated in August 
2004, his mother wrote that he had written her during 
training that he had fallen and injured his left shoulder.  
She also related that he had called her about the incident, 
and had referred to left shoulder pain and problems with the 
shoulder in many other letters thereafter.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2002 and July 2006 that 
fully addressed all four notice elements; one of which was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice was provided, service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for left shoulder disability.  Private clinical records the 
veteran identified have been requested and secured, and 
extensive VA outpatient clinic notes have been received and 
associated with the claims folder.  The case was remanded in 
May 2006 for further development.  The veteran was afforded a 
VA compensation and pension examination in this regard in 
November 2007 whereupon the claims folder was reviewed and an 
opinion provided.  The appellant does not contend that there 
is outstanding evidence that has not been considered.  The 
Board thus finds that further assistance from VA would not 
aid the veteran in substantiating the claim.  Therefore, VA 
does not have a duty to assist that is unmet with respect to 
the issue on appeal.  See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Factual background and legal analysis

The service medical records are silent for any complaints, 
findings or treatment relating to the left shoulder.  On 
examination in January 1980 for release from active duty, the 
upper extremities were evaluated as normal.  The veteran 
specifically denied having shoulder pain or problem.

Received in November 1994 for a claim not pertinent to this 
appeal was a private clinical record dated in January 1991 
showing that the veteran injured his left side at work when 
he fell between [illegible] sustaining trauma to the left 
chest wall.  It was reported that an X-ray of the left 
shoulder was negative.  He was reported to have pain with 
lifting.  An assessment of [illegible] muscle strain was 
rendered for which Motrin was prescribed.  

A private medical report dated in July 2001 authored by C. 
deR., M.D., noted that the veteran was seen in follow-up for 
the left shoulder and arm.  It was reported that he continued 
to experience difficulty with the left shoulder anteriorly 
and anterolaterally on forward flexion and abduction.  Some 
parethesias in the ulnar distribution were also cited.  
Following examination, pertinent diagnoses of impingement 
syndrome, left shoulder, and left acromioclavicular 
osteoarthritis were rendered.  

A claim for service connection for a left shoulder disorder 
was first received in September 2002.  Subsequently received 
were voluminous VA outpatient records dating from 2003 
showing that the appellant was treated for numerous 
complaints and disabilities, including residuals of a fall at 
work.  History was provided to the effect that in May 2000, 
he fell backwards 20 feet from a platform onto a steel scrap 
box and sustained injuries to the right knee, left hand and 
wrist, and back with bruising.  Decompressive surgery was 
performed on the left wrist.  No reference to left shoulder 
pain or symptomatology was recorded in the VA outpatient 
records dating through October 2007.  

The veteran was afforded a VA examination in November 2006.  
The examiner stated that the claims folder was reviewed.  The 
appellant related that he had injured the left shoulder in 
1978 during a night run when he had tripped and fallen on his 
left side.  He stated that he had experienced left shoulder 
pain since that time.  It was reported that he had also 
sustained an injury at work in 2001 when he fell off a 
platform while working as a machine operator in a foundry.  
It was noted that the veteran had not worked since that 
injury on account of the back and left shoulder symptoms.  He 
stated that he had flare-ups of left shoulder pain 

Physical examination disclosed slight discomfort on palpation 
of bicipital groove of the left shoulder and range of motion 
was noted to be somewhat restricted.  The veteran complained 
of pain on extremes of motion.  Following examination, the 
examiner commented that after service, the veteran worked in 
a foundry which entailed fairly heavy physical activity.  It 
was found that it was likely that the appellant was required 
to engage in strenuous activity, and that he had done so 
without any significant problem with the left shoulder for 
some 20 years from 1980 until 2001.  The examiner concluded 
that the left shoulder was not at least as likely as not 
related to the veteran's military service.

The record thus reflects that the veteran was released from 
active duty in 1980 and that the first post service clinical 
reference to any symptomatology affecting the left shoulder 
is recorded in 1991 after a work injury.  This is 
approximately 11 years after discharge from active duty.  As 
noted previously there is no clinical reference to an injury 
of the left shoulder during service.  No physician of record 
has related current left shoulder disability to active duty.  
The Board thus finds that given the lack of a showing of left 
shoulder injury, complaints, or disability in service or 
thereafter, and a clear history of the onset of symptoms many 
years after discharge from active duty, a left shoulder 
disorder, including arthritis, may not be directly or 
presumptively attributed to service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

The Board finds that although the veteran now contends that a 
current left shoulder disorder is the result of an injury in 
service, and has presented his mother's statement attesting 
to her knowledge of such, such contentions are belied by the 
objective record.  The veteran is competent to report that he 
sustained a left shoulder injury with symptoms in service. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  As a layperson, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  It is well established that the veteran 
cannot support the claim on the basis of his assertions 
alone.

In this instance, there is no showing of any continuing left 
shoulder symptoms after service until many years thereafter.  
Therefore, even if the veteran did indeed sustain a left 
shoulder injury during active duty as contended, it must be 
found that it did not develop into a chronic disorder as 
continuity of symptomatology is not established. See 
38 C.F.R. § 3.303.  Moreover, on VA examination in November 
2006, after review of the record and analysis of the 
evidence, the examiner clearly found that it was more likely 
that a left shoulder disorder was not related to service.  
Under the circumstances, the preponderance of the evidence is 
against the claim and service connection for a left shoulder 
disorder must be denied. See 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).




ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


